            Case 1:21-cv-01951-PAE Document 40 Filed 05/24/21 Page 1 of 4




                                                                                                        May 24, 2021
Via ECF
The Honorable Paul A. Engelmayer
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

         Re: SEC v. AT&T Inc., et al., 21 Civ. 01951 (PAE) (S.D.N.Y.)

Dear Judge Engelmayer:

         Plaintiff Securities and Exchange Commission (“SEC”) and Defendants AT&T Inc.
(“AT&T”), Christopher C. Womack, Kent D. Evans, and Michael J. Black (collectively,
“Defendants”) respectfully write to address the topics in the Court’s May 10, 2021 Notice of
Initial Pretrial Conference scheduled for May 28, 2021 at 10:00 a.m.

I.       Brief Description of the Case1

         A.       Plaintiff’s Statement

        The SEC alleges that Defendant AT&T, aided and abetted by Defendants Womack, Evans,
and Black (the “Individual Defendants”)—executives in its Investor Relations (“IR”)
Department—repeatedly violated Regulation FD (Fair Disclosure) in March and April of 2016.
Regulation FD is an SEC rule that prohibits the selective disclosure of material nonpublic
information to, among others, securities analysts. According to the SEC, Defendants disclosed
AT&T’s projected and actual financial results during phone calls the Individual Defendants held
with equity stock analysts from approximately 20 Wall Street firms on a one-on-one basis. The
factual basis for the SEC’s claims are as follows.

        In early March 2016, Defendants learned that steeper-than-expected declines in
smartphone sales would cause AT&T’s consolidated gross revenue for the first quarter of 2016 to
fall short—by more than $1 billion—of analysts’ consensus estimates. These declines were caused
in part by a record low “equipment upgrade rate” (i.e., the rate at which existing customers
purchased new smartphones). Senior AT&T executives instructed the Individual Defendants to
speak to analysts about their estimates to “walk the analysts down”—i.e., to induce the analysts to
reduce their individual estimates. The goal was to cause enough analysts to lower their estimates
by sufficient amounts so that the consensus revenue estimate would fall to the level that AT&T
expected to report to the public. In other words, AT&T would be able to “meet” or “beat” the
consensus estimates instead of “missing” them.


1
  In setting forth their respective positions in this joint submission, the parties are not adopting or conceding any of
the factual allegations or legal arguments made by the other parties.
         Case 1:21-cv-01951-PAE Document 40 Filed 05/24/21 Page 2 of 4




       Between March 9 and April 26, 2016, the Individual Defendants called approximately 20
separate analyst firms and spoke to analysts to induce them to lower their revenue estimate. During
these calls, the Individual Defendants disclosed at least AT&T’s projected or actual equipment
upgrade rate, its projected or actual equipment revenue amount (which they presented as a
percentage decrease compared with the first quarter of 2015), or both. Defendants did not make
any public disclosures of the equipment upgrade rate or equipment revenue at the same time as the
disclosure to the analysts. This conduct violated Regulation FD.

        The Individual Defendants knew or recklessly disregarded that the information they
provided to the analysts was both material and nonpublic. Among other things, AT&T’s
Regulation FD training materials informed the Individual Defendants that AT&T’s revenue and
smartphone sales information were types of information generally considered material to investors.
Further, the Defendants knew that the information that they disclosed would not be public until
AT&T publicly reported its first quarter results on April 26, 2016. Black went so far as to falsely
represent to analysts that he was presenting them with publicly available consensus estimates while
in fact providing them with AT&T’s internal projected or actual results. Despite Defendants’
position that the general trend of decreased upgrade rates was known, here defendants selectively
disclosed AT&T’s projections and actual results for those metrics—not merely a general trend.

       Ultimately, each of the analyst firms that received these calls promptly adjusted their
revenue estimates, resulting in a reduced consensus estimate that AT&T narrowly beat when it
announced its quarterly earnings on April 26, 2016.

       B.      Defendants’ Statement

       Defendants did not selectively disclose material, nonpublic information to any third party.
Defendants dispute that any of the information alleged by the SEC in its complaint was material
or non-public.

       The essence of the SEC’s case --- declining equipment revenues and upgrade rates – was a
widely known trend to the investing public. Like other wireless companies, AT&T phased out its
smartphone subsidy program during the 2014-2016 time period. Customers predictably reacted to
the phase-out of new-phone subsidies by keeping their old phones longer. However, AT&T also
made clear to investors that proceeds from phone sales was “pass-through” revenue and thus
earnings-neutral. As such, phone sales were not a material driver of AT&T’s business.

         AT&T disclosed this declining upgrade trend in multiple public statements before the mid-
March and April 2016 analyst calls on which this suit is based. During its January 26, 2016 fourth-
quarter earnings call, AT&T disclosed “lower equipment sales” for 2015 “as customers chose to
hold onto their smartphones for a longer period of time” and stated that “equipment revenues were
down more than $700 million, mostly due to lower upgrade volumes.” Even though this shortfall
caused AT&T to miss consensus revenue forecasts by $700 million, AT&T’s stock price did not
fall, as the market plainly understood the immaterial earnings-neutral nature of smartphone sales.

        In addition, on March 9, 2016, before the analyst calls at issue, AT&T’s then-CFO publicly
reaffirmed that the same slower-upgrade trend was still occurring, and that he “wouldn’t be
surprised” to see the slowdown continue in the first quarter of 2016. These statements

                                                2
           Case 1:21-cv-01951-PAE Document 40 Filed 05/24/21 Page 3 of 4




communicated to the market that AT&T expected a similar year-over-year decline in equipment
revenue and upgrade rates during the first quarter of 2016 as occurred in the prior quarters.
Defendants therefore had a reasonable basis for believing the equipment revenue and upgrade rate
information at issue was both immaterial and already public.

        Moreover, applying the same year-over-year trends in the prior two quarters to the first
quarter of 2016 would yield substantially the same upgrade rate and equipment revenue forecasts
that AT&T allegedly selectively disclosed to the analysts. It is therefore not surprising that no
analyst testified during the SEC’s multi-year investigation that they believed any material
nonpublic information was selectively disclosed. Further, actual quantitative economic evidence
confirms the immateriality of the information given the absence of a stock price drop following
prior equipment revenue shortfalls and the absence of any meaningful earnings impact. These and
other facts show why the SEC also cannot satisfy the “knowing or reckless” scienter requirement,
which requires that the judgment about whether the information was material or nonpublic must
be so indefensible that “no reasonable person under the circumstances would have made the same
determination.”2

        Simply put, this suit represents an extreme overreach that violates the Commission’s
assurances to issuers, analysts, and the public at large that it would not pursue “close” cases, and
this case is not even close. The SEC’s Complaint also raises significant First and Fifth Amendment
concerns, exceeds the SEC’s statutory rulemaking authority, and will chill productive and
commonplace communications with analysts that benefit investors.

II.     Contemplated Motions

        Plaintiff’s Statement: The SEC anticipates filing a motion for summary judgment as to
certain of the defenses raised by Defendants and possibly on the SEC’s claims following the close
of discovery.

         Defendants’ Statement: Defendants anticipate filing a motion for summary judgment as to
all of the SEC’s claims following the close of discovery. Defendants may move for judgment on
the pleadings pursuant to Rule 12(c) on all of the SEC’s claims.

III.    Prospect for Settlement

       Plaintiff’s Statement: The SEC has discussed settlement with the Defendants and continues
to be willing to discuss settlement with them.

       Defendants’ Statement: Defendants maintain that they have not violated Regulation FD
and have no projections with regard to settlement.




2
  See Final Rule: Selective Disclosure and Insider Trading, Exchange Act Release No. 34-43154, 65 Fed. Reg. 51,716,
at 51,718 (Aug. 15, 2000); 17 C.F.R. §§ 240.101(a), (d).

                                                        3
        Case 1:21-cv-01951-PAE Document 40 Filed 05/24/21 Page 4 of 4




                                        Respectfully submitted,

                                        /s/ Victor Suthammanont

                                        Victor Suthammanont
                                        Senior Trial Counsel
                                        suthammanontv@sec.gov
                                        (212) 336-5674

                                        Counsel for the SEC

                                        /s/ Richard S. Krumholz
                                        Richard S. Krumholz
                                        Norton Rose Fulbright US, LLP
                                        richard.krumholz@nortonrosefulbright.com
                                        (214) 855-8022

                                        Randall W. Jackson
                                        Willkie Farr & Gallagher LLP
                                        rjackson@willkie.com
                                        (212) 728-8216

                                        Counsel for AT&T Inc.

                                        /s/ Jeffrey M. Tillotson
                                        Jeffrey M. Tillotson (pro hac vice)
                                        Tillotson Law
                                        jtillotson@tillotsonlaw.com
                                        (214) 382-3040

                                        Leslie C. Thorne
                                        Haynes and Boone, LLP
                                        leslie.thorne@haynesboone.com
                                        (212) 835-4848

                                        Counsel for Christopher C. Womack,
                                        Kent D. Evans, and Michael J. Black

cc:   All Counsel of Record (via ECF)




                                           4
